Citation Nr: 1724115	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  08-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1972 to January 1975.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Board remanded the Veteran's TDIU claim in September 2014 for further development.  That development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran is service-connected for plantar fasciitis of the right foot with associated pes planus, rated 50 percent disabling; plantar fasciitis of the left foot, rated 20 percent disabling; surgical scars of the right foot, rated noncompensable; and surgical scars of the left foot, rated noncompensable.  The Veteran has a combined disability rating of 70 percent from March 18, 2013.

2.  The evidence does not show that the Veteran is precluded from securing or following substantially gainful employment in a sedentary setting due solely to his service-connected disabilities.



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In a December 2014 letter, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The Veteran's VA medical records, Social Security Administration (SSA) records, and private treatment records are in the claims file.  Additionally, the Veteran was provided VA examinations in December 2015.  As will be discussed in greater detail below, the examiner reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and provided an opinion supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the examination reports are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also notes that the actions requested in the September 2014 remand have been undertaken to the extent possible.  VA provided the Veteran with VCAA notice regarding how to substantiate a claim for a TDIU in a December 2014 letter, and he was afforded VA examinations in December 2015, with opinions rendered as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Although the foot examinations were not performed by a vocational specialist, the conducting examiner provided an assessment of the functional impact of the Veteran's service-connected disabilities.  The Court of Appeals for Veterans Claims has held that the question of whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2016).
Service connection is currently in effect for plantar fasciitis of the right foot with associated pes planus, rated 50 percent disabling; plantar fasciitis of the left foot, rated 20 percent disabling; surgical scars of the right foot; rated noncompensable; and surgical scars of the left foot, rated noncompensable.  The Veteran has a combined disability rating of 70 percent from March 18, 2013, meeting the schedular requirements for a TDIU.  Thus, the question is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

The record reflects that the Veteran graduated from high school.  See October 1980 VA Form 22-1990.  His military occupational specialty during service included work as a clerk typist.  See DD Form 214.  Following service he held jobs as a factory worker, a bakery machine operator, a bakery delivery driver, and as a clerk for the Postal Service.  Id., see also August 2003 SSA Disability Report.

In an August 2003 SSA Disability Report, the Veteran stated he was unable to work due to carpal tunnel syndrome, arthritis, a back injury, gout, plantar fasciitis, and bone spurs.  He said he could not stand for long periods, perform repetitive gripping, or use vibrating equipment.  He also reported difficulty squatting and bending.

An August 2004 note from Dr. V. R. indicated that she had completed a handicapped parking sticker for the Veteran based on his request, but she observed that his main disability from the Postal Service was due to his hands.  In a September 2004 note, Dr. V. R. stated the Veteran was restricted to weight-bearing activities for 30 minutes at a time, followed by 15 minutes of rest.

A February 2005 SSA Determination found that the Veteran's medically severe impairments included obesity, bilateral carpal tunnel syndrome, status-post carpal tunnel release surgeries, plantar fasciitis, and arthritis.  The determination indicated the Veteran retained residual functional capacity to perform no more than a restricted range of sedentary work, observing that the Veteran was limited in his ability to lift and grasp objects and could not stand more than 10 to 15 minutes or walk more than one block.  The determination further found that the Veteran was unable to perform requirements of past relevant work, and that his education did not provide for direct entry into skilled work, nor were his skills readily transferable to a restricted range of sedentary work.

On a December 2006 VA Form 21-8940, the Veteran reported that his feet, ankles, and knees prevented him from working.  

In a December 2006 VA foot examination report the examiner stated the cause of the Veteran's retirement was symptoms of plantar fasciitis.  The examiner noted the Veteran had severe impairment in chores, shopping, exercise, and sports; and moderate impairment in recreation.  The examiner concluded the Veteran was unemployable in occupations requiring standing or walking for more than 15 to 30 minutes at a time, but was not unemployable for sedentary occupations.

In a February 2008 statement, the Veteran wrote that he was unemployable for occupations which required standing or walking on the job for 15 to 30 minutes, and was deemed 100 percent disabled by SSA standards including sedentary jobs.  In an October 2008 statement, the Veteran stated that he was placed on a work restriction limiting him from standing or walking more than 30 minutes at a time.  

The January 2012 VA foot examiner opined that the Veteran's foot disabilities affected his employability by causing increased foot pain while he was standing, walking, or engaging in prolonged weight-bearing.

A March 2013 letter from Dr. V. R. indicated that the Veteran reported he had a limited ability to bear weight due to foot pain, and could only tolerate standing or walking for 15 to 30 minutes before needing to sit down and rest.

The February 2014 VA examiner stated that the Veteran's foot conditions affected his employability, noting the Veteran's report of being unable to stand for more than 15 to 20 minutes without rest and non-weight-bearing.  The examiner also noted the Veteran left his job with the Postal Service due to hand complaints related to carpal tunnel syndrome and release.  He further commented that the Veteran's scars did not affect his ability to work.
An October 2014 primary care nursing note indicated that although the Veteran experienced some discomfort in his feet when walking, he walked for exercise.

On his November 2014 VA Form 21-8940, the Veteran reported that his plantar fasciitis and pes planus prevented him from working.  

On an April 2015 VA Form 21-4192 completed by the Veteran's last employer, the employer indicated that no concessions were made for the Veteran based on his disability.  The form stated that the Veteran performed manual and window clerk work, and had been placed on disability retirement in September 2003.

In a May 2015 statement, the Veteran wrote he was unable to walk any distance without pain.  He reported he was deemed totally disabled by SSA and that at his age there was "not much" he could do without losing his SSA disability benefits.

The December 2015 VA examiner found that the Veteran was precluded from prolonged standing due to pain.  He wrote that the Veteran's plantar fasciitis had a mild effect on his ability to engage in gainful physical employment due to pain from long periods of standing.  The examiner explained that reasonable accommodations could include a physical occupation in which the Veteran could use a stool every 10 to 15 minutes, such as a guard shack or a seated position at a workbench in a factory.  The examiner further found that the Veteran's plantar fasciitis would have no effect on gainful sedentary employment, adding that reasonable accommodations could include an occupation in which the Veteran could have a stool or be seated at a desk.  He noted that keypad entry, security, and other similar "desk jobs" were not limited by plantar fasciitis or pes planus.  The examiner also observed that the Veteran's scars had no effect on his ability to engage in gainful employment.

In a February 2016 statement, the Veteran indicated he earned over $40,000 from his previous position, and that he did not believe there were any sedentary jobs that paid that well.

In a letter received in February 2016, Dr. V. R. wrote that the Veteran was unable to bear weight on his feet for more than 15 minutes at a time.  She wrote that during severe episodes of foot pain he used a cane or crutch for gait assistance.  Dr. V. R. concluded that the Veteran was unable to sustain gainful employment due to his service-connected disability.

As noted above, the question of whether service-connected disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  Further, the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to warrant entitlement to TDIU.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the evidence is against finding that the Veteran is unable to secure or maintain substantially gainful employment solely due to his service-connected disabilities.

It is clear that the Veteran's service-connected disabilities impose restrictions on his ability to work due to his limited capacity to stand or walk for prolonged periods, as VA examiners and Dr. V. R. have attested, and the Board acknowledges Dr. V. R.'s letters stating that the Veteran is unemployable due to his bilateral plantar fasciitis.  However, the December 2015 VA examiner observed that the Veteran's disability would have no effect on the Veteran's ability to gain or maintain gainful sedentary employment with reasonable accommodations, and that the Veteran could perform jobs such as manning a guard shack or sitting at a work bench in a factory, or "desk jobs" involving keypad entry or security.  Dr. V. R. did not address the Veteran's physical capacity to perform sedentary employment, and instead offered only a blanket conclusion that the Veteran was unable to sustain gainful employment.  Although the Veteran has been granted SSA disability benefits and was noted to only be able to perform no more than a restricted range of sedentary work, SSA considered all of the Veteran's disabilities rather than just his service-connected disabilities, as well as his age; thus the SSA determination is of limited probative value.  

Given that the Veteran's service-connected plantar fasciitis and surgical scars alone have been found to have little to no effect on his ability to perform a gainful sedentary occupation, the criteria for TDIU are not met.  Accordingly, entitlement to TDIU is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to a TDIU due to service-connected disabilities is denied.




____________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


